Citation Nr: 9912144	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Bell's palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The case returns to the Board following an April 1998 remand 
to the RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's service medical records show minimal 
treatment for a slight laceration of the head.  There was no 
record of complaint or treatment of a head injury.  

3.  Bells' palsy was not manifest in service and is not shown 
to be related to the claimed head injury or any incident of 
service.


CONCLUSION OF LAW

The veteran's Bell's palsy was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service medical records were negative for any 
reference to or diagnosis of Bell's palsy.  A November 1965 
note indicated that the veteran had a slight laceration on 
his head that was cleaned and tinctured.  He was returned to 
duty.  The October 1966 separation examination and report of 
medical history was negative for any mention of a head injury 
or Bell's palsy.  

The veteran apparently later sought to enlist in the Army 
Reserves.  He underwent an examination in November 1981.  The 
reports of examination and medical history referred to a 
previous history of Bell's palsy, dated to 1969.  A 
neurological consultation ordered in connection with the 
examination revealed obvious evidence of lower motor neuron 
disease of the seventh cranial nerve.  The veteran had no 
problems with speech, eating, or closing the left eye.  The 
diagnosis was previous history of Bell's palsy with mild 
residuals.

On his July 1995 claim form, the veteran indicated that he 
sought compensation for Bell's palsy originating from a head 
injury received in 1965.  He stated that he had been at 
Lakeside VA hospital in January 1969.   

The veteran was afforded a VA examination in August 1995.  
The examiner indicated that neither the service medical 
records nor the claims folder were available.  The veteran 
stated that he had Bell's palsy from a head injury in late 
1965 or early 1966.  He sustained a laceration that was 
sutured.  He had no headache or loss of consciousness.  In 
1968, he noticed left facial area weakness and drooling.  He 
was diagnosed with left Bell's palsy.  Subjectively, he 
complained of headaches and dizziness, with some continued 
numbness and weakness in the left facial area.  The examiner 
noted that the veteran was taking medication for 
hypertension.  Physical examination was significant only for 
mild left facial weakness.  The balance of the examination 
was essentially normal.  The diagnosis was history of 
hypertension currently treated with medication, left Bell's 
palsy, history of head injury in late 1965 or early 1966 with 
laceration but no history of concussion, and history of left-
sided headache of undetermined cause.  Skull X-rays showed 
calcified falx cerebri, but were otherwise normal.      

Later in August 1995, the veteran underwent another VA 
examination by a different physician.  She indicated that the 
history was taken directly from the veteran's statements.  
The veteran denied any history of illness or injury prior to 
service.  He incurred a head injury in service from the hatch 
of a personnel carrier in 1965 or 1966.  He developed Bell's 
palsy two years later.  It was diagnosed as resulting from 
that trauma.  The veteran's current complaints included 
dizziness and headaches.  The headaches were sometimes 
associated with nausea and a "warm feeling" that was 
accompanied by "breathing hard."  The examiner noted that 
the veteran had high blood pressure.  He had mild dizziness 
when he took his hypertension medication.  Neurological 
examination was essentially normal.  The diagnosis was 
history of Bell's palsy secondary to a head injury, headaches 
by history, and history of dizziness associated with 
medication.  

In his notice of disagreement and substantive appeal, the 
veteran indicated that on or about March 1965, he was struck 
in the head by the hatch of an armored personnel carrier.  He 
lost consciousness for a period of time.  After regaining 
consciousness, he immediately reported to the infirmary for 
medical treatment.  After service, in about February 1968, he 
experienced severe left facial disfigurement.  He went to the 
Westside VA medical center where he was diagnosed as having 
Bell's palsy. 

In March 1997, the RO requested the veteran's treatment 
records from the Lakeside VA medical center for 1968 and 
1969.  The response indicated that there was no information 
for the dates requested.   

The veteran testified before a member of the Board in 
February 1998.  He had no head injuries before or after 
service.  The veteran explained that he was struck on the 
back of the head by an armored personnel carrier hatch in the 
winter of 1965.  He was unconscious for about one minute.  He 
had a slight laceration on his head with bleeding, blurred 
vision, and pain.  He was treated at an infirmary and 
released.  Thereafter, the veteran had occasional headaches 
in service for which he treated himself.  In January or 
February 1968, he awoke one morning with disfigurement on the 
left side of his face.  He went to Lakeside VA hospital where 
he was diagnosed with Bell's palsy.  The veteran was treated 
as an inpatient for 10 to 14 days and as an outpatient for 2 
to 3 months.  The doctors related the disorder to being 
struck on the head.  Treatment included medication, heat, and 
electrical shocks to the facial area.  The veteran had not 
received treatment or medication for Bell's palsy since that 
time.  He thought the disorder had worsened since its 
diagnosis.  He had not personally attempted to obtain his 
medical treatment records from the VA medical facility.    

In an April 1998 remand, the Board instructed the RO to again 
request VA medical records, to include a search of retired 
records.  The RO's post-remand request, as dictated by the 
Board instruction, yielded no records from either the 
Lakeside or Westside VA facilities.

The veteran underwent a VA neurological examination in 
September 1998.  The examiner reviewed the available records 
for the examination.  In the fall of 1965, the veteran 
suffered a scalp laceration and a mild concussion lasting a 
few seconds.  Records indicated that the wound was simply 
cleaned without providing stitches.  The veteran reported no 
sequelae from the accident.  In 1968, the veteran woke with 
left facial weakness.  He was treated at a VA facility with 
steroids and electrical stimulation.  The examiner noted that 
these records were not available.  However, a dental record 
dated in 1969 reported a past medical history of left Bell's 
palsy.  The veteran related that the left eye watered, 
particularly when he ate or drank.  He also claimed to have 
some hissing noise in the left ear.  He had no changes in 
taste.  Examination revealed some loss of feeling in the 
three divisions of the fifth cranial nerve and also beyond 
the interauricular line.  There was evidence of lower motor 
neuro-type palsy of the left facial nerve with weakness of 
orbicularis oris and oculis.  The veteran was able to 
completely close the left eye upon volition.  Otherwise, 
neurological examination was normal.  The diagnosis was 
peripheral-type left Bell's palsy.  The examiner opined that 
the Bell's palsy was idiopathic in origin and not related to 
the head injury of 1965.   


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
Bell's palsy.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  The veteran testified that he received a 
head injury in service, after which he continued to have 
headaches.  About two years later, after service, he 
developed left-sided facial disfigurement, diagnosed a Bell's 
palsy.  He stated that the doctors related the diagnosis to a 
head injury.  The Board acknowledges that a veteran's sworn 
testimony can itself sufficient to bring the evidence into 
relative equipoise without sufficient evidence to rebut it, 
such that doubt must be resolved in his favor.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

However, the service medical records show only a slight 
laceration that did not require stitches.  There was no other 
related treatment or complaints.  Moreover, the veteran's 
account of the physician relating the Bell's palsy to a head 
injury is not particularly probative.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board 
emphasizes that repeated requests for records of VA medical 
treatment described by the veteran have all yielded negative 
responses.  Although VA must provide assistance, it is 
ultimately the veteran's responsibility to obtaining evidence 
in support of his claim.  38 C.F.R. § 3.159.

Finally, the VA neurologist from the September 1998 
examination, who reviewed the claims folder and the available 
medical records, characterized the disorder as idiopathic, 
without any etiological relationship between the claimed head 
injury and the Bell's palsy.  The previous VA examiners did 
not have the benefit of reviewing the claims folder and based 
their diagnoses strictly on the history provided by the 
veteran.  A medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
Bell's palsy.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  If the veteran wishes to complete his 
application for service connection for Bell's palsy, he 
should produce medical evidence showing that the Bell's palsy 
is related to the claimed in-service head injury or other 
incident of active military service.  Robinette, 8 Vet. 
App. at 77-78.

The Board notes that the previous remand instructed that a VA 
examination be performed after obtaining any available VA 
medical records so that the examiner could review those 
records for purposes of supplying an opinion as to the 
etiology of the Bell's palsy.  However, because no records 
were found, the Board finds that completion of the 
examination before a response was received about the VA 
medical records is harmless error.  See generally Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Court or 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders, and failure of 
the Board to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Bell's palsy is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

